Title: From Thomas Jefferson to John Adams, 4 September 1823
From: Jefferson, Thomas
To: Adams, John


Dear Sir
Monticello
Sep. 4. 23.
Your letter of Aug. 15. was recieved in due time, and with the welcome of every thing which comes from you. with it’s opinions on the difficulties of revolutions, from despotism to freedom, I very much concur. the generation which commences a revolution rarely compleats it. habituated from their infancy to passive submission of body and mind to their kings and priests, they are not qualified, when called on, to think and provide for themselves and their inexperience, their ignorance and bigotry make them instruments often, in the hands of the Bonapartes and Iturbides to defeat their own rights and purposes. this is the present situation of Europe and Spanish America. but it is not desperate. the light which has been shed on mankind by the art of printing has eminently changed the condition of  the world. as yet that light has dawned on the midling classes only of the men of Europe. the kings and the rabble of equal ignorance, have not yet recieved it’s rays; but it continues to spread. and, while printing is preserved, it can no more recede than the sun return on his course. a first attempt to recover the right of self-government may fail, so may a 2d a 3d Etc. but as a younger, and more instructed race comes on, the sentiment becomes more and more intuitive, and a 4th a 5th or some subsequent one of the ever renewed attempts will ultimately succeed. in France the 1st effort was defeated by Robespierre, the 2d by Bonaparte, the 3d by Louis XVIII. and his holy allies; another is yet to come, and all Europe, Russia excepted, has caught the spirit; and all will attain representative government, more or less perfect. this is now well understood to be a necessary check on kings, whom they will probably think it more prudent to chain and tame, than to exterminate. to attain all this however rivers of blood must yet flow, & years of desolation pass over, yet the object is worth rivers of blood, and years of desolation. for what inheritance, so valuable, can man leave to his posterity? the spirit of the Spaniard and his deadly and eternal hatred to a French man, gives me much confidence that he will never submit, but finally defeat this atrocious violation of the laws of god and man under which he is suffering; and the wisdom and firmness of the Cortes afford reasonable hope that that nation will settle down in a temperate representative government with an executive properly subordinated to that. Portugal, Italy Prussia, Germany, Greece will follow suit. you and I shall look down from another world on these glorious atchievements to man, which will add to the joys even of heaven.I observe your toast of mr Jay on the 4th of July, wherein you say that the omission of his signature to the Declaration of Independance was by accident. our impressions as to this fact being different, I shall be glad to have mine corrected of wrong. Jay, you know, had been in constant opposition to our laboring majority. our estimate, at the time, was that he, Dickenson & Johnson of Maryland by their ingenuity perseverance and partiality to our English connection, had constantly kept us a year behind where we ought to have been in our preparations and proceedings. from about the date of the Virginia instructions of May 15. 76 to declare Independency, mr Jay absented himself from Congress, and never came there again until Dec. 78. of course he had no part, in the discussion or decision of that question. the instructions to their delegates by the Convention of New York then sitting, to sign the Declaration were presented to Congress on the 15th of July only, and on that day the journals shew the absence of mr Jay by a letter recieved from him, as they had done as early as the 29th of May by another letter. and, I think, he had been omitted by the Convention on a new election of Delegates when they changed their instructions. of this last fact however having no evidence but an antient impression, I shall not affirm it. but whether so or not, no agency of accident appears in the case. this error of fact however, whether yours or mine, is of little consequence to the public. but truth being as cheap as error, it is as well to rectify it for our own satisfaction.I have had a fever of about three weeks during the last and preceding month, from which I am entirely recovered except as to strength. ever and affectionately yoursTh: Jefferson